In the petition of the plaintiffs for a rehearing, it is said that the decision rendered by this court permits the taxing of furniture and fixtures and other personal property of national banks, as well as real estate. It is said also that the assessment rolls filed in the record show that such personal property of the banks is taxed.
We were under the impression that that complaint, as well as the complaint of the Commercial National Bank with regard to the deduction of the book value of its real estate outside of Louisiana, was put aside for the purpose of presenting for decision only the all-important question, whether the levying of taxes on shares of national bank stock, under the provisions of Act No. 14, Extra Session of 1917, as amended by Act No. 116 of 1922 and Act No. 221 of 1928, was violative of section 5219 of the Revised Statutes of the United States, as amended (12 USCA § 548). We got that impression from the statements in the briefs, particularly the statement that there was only the one question in the case — the federal question which we have mentioned.
In order to simplify the decree rendered in this case, it is now amended so as to reserve to the plaintiffs, and to each one of them, any right of action that they or any one of them may have to reduce or annul the assessment of their property for taxes, except upon the complaint that the levying of taxes on shares of national bank stock, under the provisions of Act No. 14, Extra Session of 1917, as amended by Act No. 116 of 1922 and Act No. 221 of 1928, is violative of section 5219 *Page 149 
of the Revised Statutes of the United States, as amended (12 USCA § 548).
With this explanation and amendment, the petition for a rehearing is denied.